Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 10 June 2022. Claims 1-10, 12-18 and 20-22 are pending and have been considered as follows. Claims 11 and 19 are cancelled. Claims 21-22 are new.
Response to Arguments
	Applicant’s amendments and arguments with respect to the 35 USC 112(f) interpretations and associated rejections under 35 USC 112(a) and 112(b) as set forth in the office action of 11 March 2022 have been considered and are persuasive. Therefore, the 35 USC 112(f) interpretations and associated rejections under 35 USC 112(a) and 112(b) as set forth in the office action of 11 March 2022 have been withdrawn.
	Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 112(b) as set forth in the office action of 11 March 2022 have been considered and are persuasive. Therefore, the rejection of claims 1-20 under 35 USC 112(b) as set forth in the office action of 11 March 2022 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-10, 12-18 and 20-22 under 35 USC 101 as set forth in the office action of 11 March 2022 have been considered and are NOT persuasive:
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Examiner points to the step by step Analysis of 35 USC 101 for further clarification:
101 Analysis – Step 1 
Claim 1 is directed to a device and claim 13 is directed to a method. Therefore, claims 1 and 13 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claim 13 is rejected for the same reasons as the representative claim 1 as discussed here. Claim 1 recites: 

A path providing device comprising: 
an interface configured to receive sensing information from one or more sensors that are disposed at a vehicle and include an image sensor, the sensing information including an image received from the image sensor; and 
a processor configured to: 
based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, 
determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received from a server through a communicator disposed at the vehicle, 
based on receiving the map information from the server, determine difference information related to a difference between the map information received from the server and the sensing information, 
generate a first path section of the optimal path using the difference information, the first path section including the difference, 
generate a second path section of the optimal path using the map information, the second path section including the one or more lanes without the difference, 
based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or the server, the electric component including the one or more sensors, and 
update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path 

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “identifying …” and “determining …” in the context of this claim encompasses a person looking at data collected (received, detected, etc) and forming a simple judgement (determination, assigning, analysis, identification, etc) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A path providing device comprising: 
an interface configured to receive sensing information from one or more sensors that are disposed at a vehicle and include an image sensor, the sensing information including an image received from the image sensor; and 
a processor configured to: 
based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, 
determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received from a server through a communicator disposed at the vehicle, 
based on receiving the map information from the server, determine difference information related to a difference between the map information received from the server and the sensing information, 
generate a first path section of the optimal path using the difference information, the first path section including the difference, 
generate a second path section of the optimal path using the map information, the second path section including the one or more lanes without the difference, 
based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or the server, the electric component including the one or more sensors, and 
update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “receive sensing information …, “generate a first/second path section …”, “generate … autonomous driving visibility information to be transmitted …” and “update the optimal path …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform the process. In particular, the receiving steps from the sensor(s)/server are recited at a high level of generality (i.e. as a general means of receiving information for use in the determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The generating to be transmitted, generating path sections and updating the path also recited at a high level of generality (i.e. as a general means of generating information, updating a path, etc), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 1 and 13 further recite the “path providing device”, “interface” ,”image sensor”, “processor”, “communicator”, “electric component” and “server” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea and insignificant extra-solution activity additional elements steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of receiving information are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitations of generating to be transmitted and updating are a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is generating path sections, generating information to be transmitted and updating a path a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 2-10, 12, 14-18 and 20-22 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-10, 12, 14-18 and 20-22 are not patent eligible under the same rationale as provided for in the rejection of claim 9. 
Therefore, claim(s) 1-10, 12-18 and 20-22 are ineligible under 35 USC §101.

Applicant’s amendments and arguments with respect to the rejection of claims 1-10, 12-18 and 20-22 under 35 USC 103 as set forth in the office action of 11 March 2022 have been considered and are NOT persuasive:
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. The claim language recites “based on receiving the map information from the server, determine difference information related to a difference between the map information received from the server and the sensing information, generate a first path section of the optimal path using the difference information, the first path section including the difference, generate a second path section of the optimal path using the map information, the second path section including the one or more lanes without the difference” which, under broadest reasonable interpretation, includes identifying new data in the sensing information compared to the map information received from the server; the optimal path being generated based on the original map information and followed by the vehicle (the second path section including the one or more lanes [map information] without the difference is the normal route vehicle is following which has been generated based on map information without the difference) but to be modifiable based on the difference information (the first path section being generated using the difference information and including the difference) which is what is taught / suggested by Shashua in at least paragraphs [0009], [0115], [0116], [0122], [0482], [0515], [0917], [0943], [0946]-[0950], [0955]-[0960], [0962] and [0975]. Shashua teaches / suggests that once map information is received from the server, the second section of the optimal math is generated using the map information which is the normal/target/current route being followed by the vehicle including the one or more lanes without the difference. Shashua further teaches / suggests that as vehicle is following such route, the vehicle is also sensing information via image sensors and if there is ever along the route a new/different situation/object/etc. (a difference between the map information and the sensing information) then a first path section of the optimal path is also generated using the difference information since the first path section includes the difference (the path section where navigational adjustment condition is met and adjustment is required). Therefore, Shashua teaches / suggests the limitations “based on receiving the map information from the server, determine difference information related to a difference between the map information received from the server and the sensing information, generate a first path section of the optimal path using the difference information, the first path section including the difference, generate a second path section of the optimal path using the map information, the second path section including the one or more lanes without the difference”, under the limitations’ broadest reasonable interpretation.
Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under Double Patenting as set forth in the office action of 11 March 2022 have been considered and are persuasive. Therefore, the rejection of claims 1-20 under Double Patenting as set forth in the office action of 11 March 2022 has been withdrawn. However, a new ground(s) of rejection due to the amendments is now outlined below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because of the recited limitation “wherein the communicator is further configured to … transmit …”. It is unclear, to the Examiner, what the communicator was previously configured to do for it to be further configured to transmit. Examiner suggests removing “further”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 13 recite “based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received from a server through a communicator disposed at the vehicle, based on receiving the map information from the server, determine difference information related to a difference between the map information received from the server and the sensing information15”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data received and identifying and determining information from the received data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the received data could identify and determine the various information and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 1) that the various steps are being executed in a device does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1 and 13 “A path providing device comprising: an interface configured to receive sensing information from one or more sensors that are disposed at a vehicle and include an image sensor, the sensing information including an image received from the image sensor; and a processor configured to: generate a first path section of the optimal path using the difference information, the first path section including the difference, generate a second path section of the optimal path using the map information, the second path section including the one or more lanes without the difference, based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or the server, the electric component including the one or more sensors, and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the receiving steps recited in claims 1 and 13 are recited at a high level of generality (i.e., as a general means of receiving information from sensor(s)/server), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The generating, generating to be transmitted and updating steps are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. The additional elements of claims 1 and 13 such as a generic “path providing device”, “image sensor”,  "interface", “one or more sensors", "processor", “communicator”, “electric component” and “server", under broadest reasonable interpretation, merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “path providing device”, “image sensor”,  "interface", “one or more sensors", "processor", “communicator”, “electric component” and “server" are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-10, 12, 14-18 and 20-22) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-10, 12-18 and 20-22 are rejected under 35 USC 101, and thus are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 13-16, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20180000672A) in view of Jung (US20180209802A1) in further view of Shashua (US20180217600A1).
Regarding claim 1, Kim discloses a path providing device (see at least [0011], [0014], [0022], [0199]-[0209] and [0229]) comprising: 5=an interface configured to receive sensing information from one or more sensors that are disposed at a vehicle and include an image sensor (see at least [0014], [0018], [0037], [0114], [0144], [0214]-[0217], [0229], [0268], [0270], [0285], [0286], [0308] and [0310]), the sensing information including an image received from the image sensor (see at least [0114], [0214], [0215], [0308] and [0310]); and a processor configured to: 10determine an optimal path for guiding the vehicle, the optimal path comprising one or more lanes included in map information received from a server through a communicator disposed at the vehicle (see at least [0014], [0210], [0212], [0297], [0300]-[0303], [0331]-[0337], [0382], [0389], [0394] and [0398]), 15based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or the server, the electric component including the one or more sensors (see at least [0016], [0324], [0233], [0256], [0258], [0280], [0331]-[0337] and [0354]-[0356]), and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path (see at least [0016], [0173], [0233], [0240], [0256], [0258], [0280], [0324], [0331]-[0337], [0354]-[0356] and [0406]).
Kim does not explicitly disclose based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine the optimal path from the identified lane. However, such matter is suggested by Jung (see at least [0052], [0054], [0064], [0070], [0071], [0074], [0075], [0099], [0120], [0121], [0139] and [0140]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim to incorporate the teachings of Jung which teaches based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine the optimal path from the identified lane since they are both directed to devices for vehicles and incorporation of the teachings of Jung would increase accuracy by incorporating a much more accurate vehicle position information and thereby increase accuracy and reliability of the overall system.
Kim as modified by Jung does not explicitly disclose based on receiving the map information from the server, determine difference information related to a difference between the map information received from the server and the sensing information, generate a first path section of the optimal path using the difference information, the first path section including the difference, generate a second path section of the optimal path using the map information, the second path section including the one or more lanes without the difference. However, such matter is suggested by Shashua (see at least [0009], [0115], [0116], [0122], [0482], [0515], [0917], [0943], [0946]-[0950], [0955]-[0960], [0962] and [0975]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung to incorporate the teachings of Shashua which teaches based on receiving the map information from the server, determine difference information related to a difference between the map information received from the server and the sensing information, generate a first path section of the optimal path using the difference information, the first path section including the difference, generate a second path section of the optimal path using the map information, the second path section including the one or more lanes without the difference since they are all directed to devices for vehicles and incorporation of the teachings of Shashua would increase efficiency and reliability of the overall system by adding a useful feature in increasing the safety, accuracy and utility.

Regarding claim 2, Kim as modified by Jung and Shashua discloses wherein the interface is connected, through one or more wires, to the communicator disposed at the vehicle (see at least Kim [0014], [0018], [0037], [0114], [0144], [0214]-[0217], [0229], [0270], [0285], [0286] and [0310]).

Regarding claim 3, Kim as modified by Jung and Shashua discloses wherein the processor is further configured to transmit data to the 25communicator, the communicator being configured to, through wired or wireless communication, transmit the data to at least one of the electric component, the one or more sensors, or the server (see at least Kim [0016], [0324], [0233], [0256], [0258], [0280], [0331]-[0337] and [0354]-[0356]).

Regarding claims 13 and 14, claims 13 and 14 are commensurate in scope with claims 1 and 3, respectively. See above for rejection of claims 1 and 3.

Regarding claim 15, Kim as modified by Jung and Shashua discloses further comprising receiving the map information including a plurality of layers from the server, the plurality of layers comprising at least one of a first layerClient Ref: LGE/AND/20111/US; LGE Ref: 19AND055PCO1USO1 including topology data, a second layer including advanced driver-assistance systems (ADAS) data, a third layer including high-density (HD) map data, or a fourth layer including the dynamic information (see at least Kim [0014], [0210], [0212], [0297], [0300]-[0303] and [0331]-[0337]).

Regarding claim 16, Kim as modified by Jung discloses further comprising: receiving the map information from the server through the communicator (see at least Kim [0014], [0210], [0212], [0297], [0300]-[0303] and [0331]-[0337]); receiving the image from the image sensor (see at least [0114], [0214], [0215], [0308] and [0310]). 
Kim as modified by Jung does not explicitly disclose generating updated map information based a difference between the map information received from the server and the image from the image sensor. However, such matter is suggested by Shashua (see at least [0955]-[0960] and [0992]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung to incorporate the teachings of Shashua which teaches generating updated map information based a difference between the map information received from the server and the image from the image sensor since they are all directed to devices for vehicles and incorporation of the teachings of Shashua would increase efficiency and reliability of the overall system by adding a useful feature in increasing the safety, accuracy and utility.

Regarding claim 18, Kim as modified by Jung and Shashua discloses further comprising: determining, among the autonomous driving visibility information, a first portion that includes lane information used by the image sensor and a second portion that does not include the lane information; and transmitting the first portion of the autonomous driving visibility information to the 20communicator (see at least Kim [0016], [0324], [0233], [0256], [0258], [0280], [0331]-[0337] and [0354]-[0356], please refer to rejection of claim 13 (claim 1) which shows that the autonomous driving visibility information includes lane information used by the image sensor). 

Regarding claim 20, Kim as modified by Jung does not explicitly disclose transmitting the difference information 30to the server. However, such matter is suggested by Shashua (see at least [0955]-[0960] and [0992]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung to incorporate the teachings of Shashua which teaches transmitting the difference information 30to the server since they are all directed to devices for vehicles and incorporation of the teachings of Shashua would increase efficiency and reliability of the overall system by adding a useful feature in increasing the safety, accuracy and utility.

Regarding claim 21, Kim as modified by Jung and Shashua discloses wherein the processor is further configured to transmit the autonomous driving visibility information to the communicator (see at least Kim [0016], [0324], [0233], [0256], [0258], [0280], [0331]-[0337] and [0354]-[0356]), and wherein the communicator is further configured to, through wired or wireless communication, transmit the autonomous driving visibility information from the processor to at least one of the electric component or the server (see at least Kim [0016], [0324], [0233], [0256], [0258], [0280], [0331]-[0337] and [0354]-[0356]).

Regarding claim 22, Kim as modified by Jung does not disclose wherein updating the optimal path comprises updating only the first path section of the optimal path. However, such matter is suggested by Shashua (see at least [0009], [0115], [0116], [0122], [0482], [0515], [0917], [0943], [0946]-[0950], [0955]-[0960], [0962] and [0975]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung to incorporate the teachings of Shashua which teaches wherein updating the optimal path comprises updating only the first path section of the optimal path since they are all directed to devices for vehicles and incorporation of the teachings of Shashua would increase efficiency and reliability of the overall system by adding a useful feature in increasing the safety, accuracy and utility.

Claims 4, 5, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20180000672A) in view of Jung (US20180209802A1) in further view of Shashua (US20180217600A1) in yet further view of Heong (US20200307453A1).
Regarding claim 4, Kim as modified by Jung and Shashua discloses wherein the communicator comprises a communication circuit configured to receive the map information including a plurality of layers from the server (see at least Kim [0014], [0210], [0212], [0297], [0300]-[0303] and [0331]-[0337]).
Kim as modified by Jung and Shashua does not explicitly disclose a communication circuit disposed on a printed 30circuit board and 66Attorney Docket No.: 20172-0393001 Client Ref: LGE/AND/20111/US; LGE Ref: 19AND055PCO1USO1wherein the processor and the image sensor are disposed on the printed circuit board. However, such matter is suggested by Heong (see at least [0065], [0068] and [0072]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung and Shashua to incorporate the teachings of Heong which teaches units disposed on a printed 30circuit board and 66Attorney Docket No.: 20172-0393001 wherein the processor and the image sensor are disposed on the printed circuit board since they are all directed to vehicles and incorporations of the teachings of Heong would increase efficiency of the overall system by at least ensuring compact size and saving of wires. While Heong does not explicitly state a communication circuit disposed on the printed 30circuit board, it is well known to one of ordinary skill in the art that PCBs can hold a large number of components and based on Kim as modified by Jung, Shashua and Heong, it would have been obvious to one of ordinary skill in the art that any component in Kim’s disclosure such as the communication circuit could be disposed on the printed 30circuit board to maximize the efficiency of the overall system.

Regarding claim 5, Kim as modified by Jung and Shashua discloses wherein the processor is further configured to update the map information based on the updated optimal path, 5wherein the device further comprises a data fusion circuit configured to receive the image from the image sensor and the updated map information from the processor (see at least Kim [0016], [0173], [0210]-[0212], [0233], [0240], [0245], [0256]-[0259], [0280], [0287], [0324], [0331]-[0337], [0354]-[0356], [0406] and [0416]).
Kim as modified by Jung and Shashua does not explicitly disclose a data fusion circuit disposed on a printed circuit board and wherein the processor and the image sensor are disposed on the printed circuit board. However, such matter is suggested by Heong (see at least [0065], [0068] and [0072]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung and Shashua to incorporate the teachings of Heong which teaches units disposed on a printed 30circuit board and 66Attorney Docket No.: 20172-0393001 wherein the processor and the image sensor are disposed on the printed circuit board since they are all directed to vehicles and incorporations of the teachings of Heong would increase efficiency of the overall system by at least ensuring compact size and saving of wires. While Heong does not explicitly state a data fusion circuit disposed on the printed 30circuit board, it is well known to one of ordinary skill in the art that PCBs can hold a large number of components and based on Kim as modified by Jung, Shashua and Heong, it would have been obvious to one of ordinary skill in the art that any component in Kim’s disclosure such as the data fusion circuit could be disposed on the printed 30circuit board to maximize the efficiency of the overall system.

Regarding claim 7, Kim as modified by Jung, Shashua and Heong discloses wherein the data fusion circuit is further configured to communicate with the communicator disposed at the vehicle (see at least Kim [0016], [0173], [0212], [0233], [0240], [0256]-[0259], [0280], [0324], [0331]-[0337], [0354]-[0356] and [0406]).

Regarding claim 8, Kim as modified by Jung and Shashua discloses wherein the communicator comprises a communication circuit and configured to receive the map information including a plurality of layers from the server (see at least Kim [0014], [0210], [0212], [0297], [0300]-[0303] and [0331]-[0337]).
Kim as modified by Jung and Shashua does not explicitly disclose a communication circuit disposed on a printed 30circuit board. However, such matter is suggested by Heong (see at least [0065], [0068] and [0072]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung and Shashua to incorporate the teachings of Heong which teaches units disposed on a printed 30circuit board since they are all directed to vehicles and incorporations of the teachings of Heong would increase efficiency of the overall system by at least ensuring compact size and saving of wires. While Heong does not explicitly state a communication circuit disposed on the printed 30circuit board, it is well known to one of ordinary skill in the art that PCBs can hold a large number of components and based on Kim as modified by Jung, Shashua and Heong, it would have been obvious to one of ordinary skill in the art that any component in Kim’s disclosure such as the communication unit could be disposed on the printed 30circuit board to maximize the efficiency of the overall system.

Regarding claim 9, Kim as modified by Jung, Shashua and Heong discloses wherein the plurality of layers comprise at least one of a first layer including topology data, a second layer including advanced driver-assistance systems 25(ADAS) data, a third layer including high-density (HD) map data, or a fourth layer including the dynamic information. (see at least Kim [00297] and [0300]-[0303]).

Regarding claim 12, Kim as modified by Jung and Shashua does not explicitly disclose wherein the processor and the image sensor are disposed on a 10single printed circuit board. However, such matter is suggested by Heong (see at least [0065], [0068] and [0072]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung and Shashua to incorporate the teachings of Heong which teaches wherein the processor and the image sensor are disposed on a 10single printed circuit board since they are all directed to vehicles and incorporations of the teachings of Heong would increase efficiency of the overall system by at least ensuring compact size and saving of wires.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20180000672A) in view of Jung (US20180209802A1) in further view of Shashua (US20180217600A1) in yet further view of Heong (US20200307453A1) and in yet further view of Ueda (US20190361436A1).
Regarding claim 6, Kim as modified by Jung, Shashua and Heong discloses wherein the processor is further configured to: transmit, to the communicator, the autonomous driving visibility information, and transmit the updated map information to the data fusion circuit (see at least Kim [0016], [0212], [0233], [0256]-[0259], [0280], [0324], [0331]-[0337] and [0354]-[0356]).
Kim as modified by Jung, Shashua and Heong fails to disclose transmit a portion of the autonomous driving visibility information excluding information determined by the image sensor. However, such matter is suggested by Ueda (see at least [0082], [0083] and [0186]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung, Shashua and Heong to incorporate the teachings of Ueda which teaches transmit a portion of the autonomous driving visibility information excluding information determined by the image sensor since they are all directed to vehicles and incorporation of the teachings of Ueda would increase efficiency of the overall system by reducing the load when possible.

Regarding claim 10, Kim discloses 30wherein the processor is further configured to transmit, to the communicator, the autonomous driving visibility information. (see at least [0016], [0212], [0233], [0256]-[0259], [0280], [0324], [0331]-[0337] and [0354]-[0356]).
Kim does not explicitly disclose wherein the autonomous driving visibility information includes lane information used by the image sensor. However, such matter is suggested by Jung (see at least [0052], [0054], [0064], [0070], [0071], [0074], [0075], [0099], [0120], [0121], [0139] and [0140]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim to incorporate the teachings of Jung which teaches wherein the autonomous driving visibility information includes lane information used by the image sensor since they are both directed to devices for vehicles and incorporation of the teachings of Jung would increase accuracy by incorporating a much more accurate vehicle position information and thereby increase accuracy and reliability of the overall system.
Kim as modified by Jung, Shashua and Heong fails to disclose transmit a portion of the autonomous driving visibility information excluding the lane information (related to the image sensor). However, such matter is suggested by Ueda (see at least [0082], [0083] and [0186]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung, Shashua and Heong to incorporate the teachings of Ueda which teaches transmit a portion of the autonomous driving visibility information excluding the lane information (related to the image sensor) since they are all directed to vehicles and incorporation of the teachings of Ueda would increase efficiency of the overall system by reducing the load when possible.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20180000672A) in view of Jung (US20180209802A1) in further view of Shashua (US20180217600A1) in yet further view of Ueda (US20190361436A1).
Regarding claim 17, Kim as modified by Jung and Shashua discloses further comprising: transmitting, to the communicator, the autonomous driving visibility information. (see at least Kim [0016], [0212], [0233], [0256]-[0259], [0280], [0324], [0331]-[0337] and [0354]-[0356]).
Kim as modified by Jung and Shashua fails to disclose transmitting a portion of the autonomous driving visibility information excluding information determined by the image sensor. However, such matter is suggested by Ueda (see at least [0082], [0083] and [0186]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung and Shashua to incorporate the teachings of Ueda which teaches transmitting a portion of the autonomous driving visibility information excluding information determined by the image sensor since they are all directed to vehicles and incorporation of the teachings of Ueda would increase efficiency of the overall system by reducing the load when possible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are provisionally rejected on the ground of nonstatutory anticipation type double patenting as being unpatentable over claims 4 and 17 of copending Application No. 17035186 (reference application). For example, claim 4 of copending Application No. 17035186 recites all elements of claims 1 and 13 of the instant application as shown below in the claim comparison chart. Claim 17 also similarly anticipates all elements of claims 1 and 13 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
(instant application)
copending Application No. 17035186
1. A path providing device comprising: an interface configured to receive sensing information from one or more sensors that are disposed at a vehicle and include an image sensor, the sensing information including an image received from the image sensor; and a processor configured to: based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received from a server through a communicator disposed at the vehicle, based on receiving the map information from the server, determine difference information related to a difference between the map information received from the server and the sensing information, generate a first path section of the optimal path using the difference information, the first path section including the difference, generate a second path section of the optimal path using the map information, the second path section including the one or more lanes without the difference, based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or the server, the electric component including the one or more sensors, and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path.
1. A path providing device configured to provide path information to a vehicle, the path providing device comprising: an image sensor; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and a processor configured to: based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle, based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server, [[and]] update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path, determine external environment information using at least one of the one or more sensors, and determine whether the external environment information satisfies a preset condition, wherein the path providing device further comprises a data fusion unit configured to extract a portion of the map information to be updated based on the image received from the image sensor, wherein the data fusion unit is further configured to: set a method for extracting the portion of the map information based on the external environment information, based on a determination that the external environment information satisfies the preset condition, set at least one of a first extraction range to be updated from the map information or a first type of information to be extracted from the map information, and based on a determination that the external environment information does not satisfy the preset condition, set at least one of a second extraction range to be updated from the map information or a second type of information to be extracted from the map information, the second type of information being different from the first type of information, and wherein a width of the second extraction range is different from a width of the first extraction range.
4. The path providing device of claim 1, wherein the data fusion unit is further configured to transmit, to the processor, difference information related to the portion of the map information, andPage: 4 of 13 wherein the processor is further configured to: generate a first optimal path using the difference information, the first optimal path corresponding to a first section of the optimal path in which the map information does not match the sensing information, and generate a second optimal path using the map information, the second optimal path corresponding to a second section of the optimal path in which the map information matches the sensing information.
13. A method for providing path information to a vehicle, the method comprising: receiving sensing information from one or more sensors that are disposed at the vehicle and include an image sensor, the sensing information including an image captured by the image sensor, based on the sensing information, identifying a lane in which the vehicle is located among a plurality of lanes of a road;Page : 5 of 14 determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received from a server through a communicator disposed at the vehicle; based on receiving the map information from the server, determining difference information related to a difference between the map information received from the server and the sensing information; generating a first path section of the optimal path using the difference information, the first path section including the difference; generating a second path section of the optimal path using the map information, the second path section including the one or more lanes without the difference; based on the sensing information and the optimal path, generating autonomous driving visibility information to be transmitted to at least one of an electric component at the vehicle or the server, the electric component including the one or more sensors; and updating the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path.
14. A method for providing path information to a vehicle, the method comprising: receiving sensing information from one or more sensors disposed at the vehicle, wherein receiving the sensing information comprises receiving an image from an image sensor disposed at the vehicle; based on the sensing information, identifying a lane in which the vehicle is located among a plurality of lanes of a road; determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle; based on the sensing information and the optimal path, generating autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server; updating the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path; extracting a portion of the map information to be updated based on the image received from the image sensor, determining external environment information using at least one of the one or more sensors; and setting a method for extracting the portion of the map information based on the external environment information, wherein setting the method for extracting the portion of the map information comprises: determining whether the external environment information satisfies a preset condition, based on a determination that the external environment information satisfies the preset condition, setting at least one of a first extraction range to be updated from the map information or a first type of information to be extracted from the map information, and based on a determination that the external environment information does not satisfy the preset condition, setting at least one of a second extraction range to be updated from the map information or a second type of information to be extracted from the map information, the second type of information being different from the first type of information, and wherein a width of the second extraction range is different from a width of the first extraction range.
17. The method of claim 14, further comprising: transmitting difference information related to the portion of the map information, wherein generating the optimal path comprises: generating a first optimal path using the difference information, the first optimal path corresponding to a first section of the optimal path in which the map information does not match the sensing information, and generating a second optimal path using the map information, the second optimal path corresponding to a second section of the optimal path in which the map information matches the sensing information.


Claims 2-10, 12, 14-18 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the copending Application mentioned above in view of the corresponding references used for each dependent claim under the 35 USC 103 above. Although the co-pending claims of all the copending Applications mentioned above (hereinafter “co-pending applications”) are not identical to all of the claims 2-10, 12, 14-18 and 20-22 of the instant application, claims 2-10, 12, 14-18 and 20-22  of the instant application are rendered obvious in view of the co-pending claims in view of the prior art. Please refer to 35 USC 103 above for further explanation and clarification of the obviousness for each corresponding dependent claim.
This is a provisional nonstatutory double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667